          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

JORDAN RODNEY HAMPTON                                    PLAINTIFF

v.                     No: 5:19-cv-240 DPM

TISCHA JOHNSON, Sergeant, Dallas
County Detention Center; KEVIN
BLACK, Deputy Sheriff, Bradley
County Sheriff Station, DUSTY
DODSON, Jail Administrator, Dallas
County Detention Center                                DEFENDANTS

                          JUDGMENT

     Hampton's complaint is dismissed without prejudice.



                                                  iZ
                                    D.P. Marshall Jr.
                                    United States District Judge
